On Return to Remand

PATTERSON, Judge.
We remanded this case to the trial court with instructions to hold a new sentencing hearing and to resentence Lisa Renee Bear-den in accordance with Code of Alabama 1975, § 13A-12-231(l)(a). 649 So.2d 1297.
The trial court has complied with our instructions and has filed a return. The return shows that the trial court has held a new sentencing hearing and has complied with § 13A-12-231(l)(a) and imposed the mandatory fine of $25,000.
Having previously addressed the other issues raised by Bearden on appeal and finding no merit in them, we conclude that her conviction for trafficking in cannabis and the sentence imposed on remand are due to be affirmed.
AFFIRMED.
All Judges concur.